Exhibit 10.2

COMMON UNIT PURCHASE AGREEMENT

THIS COMMON UNIT PURCHASE AGREEMENT (this “Agreement”), dated as of January 4,
2010, is by and between David A. Trott, Ellen Coon, Trustee of the Ellen Coon
Living Trust u/a/d 9/9/98, Marcy J. Ford, Trustee of the Marcy Ford Revocable
Trust u/a/d 7/12/04, William D. Meagher, Trustee of the William D. Meagher Trust
u/a/d 8/24/07 and Jeanne M. Kivi, Trustee of the Jeanne M. Kivi Trust u/a/d
8/24/07 (collectively, “Sellers”), Dolan APC LLC, a Delaware limited liability
company (“Buyer”), and, for certain limited purposes set forth in this
Agreement, Dolan Media Company, a Delaware corporation (“DM”) and Trott & Trott,
P.C., a Michigan corporation (“Trott”). Capitalized terms used but not otherwise
defined herein shall have the definitions ascribed to them in the LLC Agreement
(defined below).

RECITALS

A. Buyer and Sellers, among others, are parties to that certain Amended and
Restated Operating Agreement of American Processing Company, LLC, dated as of
March 14, 2006, as amended (the “LLC Agreement”).

B. Sellers own an aggregate 33,675 Common Units of American Processing Company,
LLC, a Michigan limited liability company (the “Company”), with each Seller
owning the number of Common Units set forth opposite their respective names on
the attached Exhibit A.

C. On the terms and subject to the conditions set forth in this Agreement,
Sellers desire to sell to Buyer, and Buyer desires to purchase from Sellers,
33,675 Common Units (the “Purchased Units”).

AGREEMENT

In consideration of the foregoing and the mutual covenants, representations,
warranties and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows:

ARTICLE I
PURCHASE AND SALE OF UNITS

1.1. Purchase and Sale. Sellers hereby sell to Buyer, free and clear of any
claims, liens, security interests, pledges, charges or encumbrances whatsoever,
and Buyer hereby purchases from Sellers, all of the Sellers’ right, title and
interest in and to the Purchased Units for an aggregate purchase price of
$5,000,000 (the “Purchase Price”), to be paid to Sellers as follows:

 

1



--------------------------------------------------------------------------------



 



(a) An aggregate amount equal to Two Million Dollars ($2,000,000), payable to
each Seller as set forth on Exhibit A, in immediately available funds by wire
transfer to the account specified by each Seller, due and payable in accordance
with the following payment schedule (collectively, the “First Cash Payment”):

(i) One Million Dollars ($1,000,000) on June 1, 2010; and

(ii) One Million Dollars ($1,000,000) on July 1, 2010.

(b) An aggregate amount equal to the principal sum of Three Million Dollars
($3,000,000), payable to each Seller as set forth on Exhibit A, plus interest as
provided below, in 29 equal monthly installments beginning on August 1, 2010,
with each subsequent payment on the first day of each month thereafter (the
“Second Cash Payment” and, together with the First Cash Payment, the “Cash
Payments”). Interest shall accrue on the unpaid principal balance of the Second
Cash Payment at a rate equal to 4.25%. Interest on the unpaid principal balance
of the Second Cash Payment shall begin accruing on January 5, 2010, and shall be
computed on the basis of actual days elapsed and a year of 360 days. The parties
acknowledge and agree that the amortization schedule attached to this Agreement
as Exhibit B reflects the aggregate principal and interest payments due and
owing the Sellers for the Second Cash Payment described in this paragraph 1.1b.

Sellers acknowledges that following the consummation of the purchase of the
Purchased Units by Buyer, Sellers shall have no further rights with respect to
the Purchased Units.

1.2. Obligations of DM. DM hereby absolutely, irrevocably and unconditionally
guarantees to Sellers the payment of the Cash Payments.

1.3. Default Rights of Sellers. In the event of a breach of Buyer with respect
to payment of any portion of the Cash Payments to Sellers and Buyer fails to
make such late payment within fifteen (15) calendar days following written
notice from the Sellers of such breach, Trott may (but need not) set off the
amount of such breach against any payment due to from Trott to the Company under
that certain Services Agreement, dated as of March 14, 2006, as amended, between
Trott and the Company. Each Seller hereby consents to this right of set off, and
acknowledges and agrees that it will receive a direct benefit as a result.

1.4. Closing. The closing of the transactions that are the subject of this
Agreement (the “Closing”) shall be held at the offices of Jaffe, Raitt, Heuer &
Weiss, P.C. in Southfield, Michigan, at 10:00 a.m. (Southfield time) on
January 4, 2010 or at such other time or place as the parties hereto shall
mutually agree (the “Closing Date”).

1.5. Distributions to Sellers. Sellers and Buyer acknowledge and agree that
Sellers are entitled to distributions made by the Company after the Closing with
respect to (a) Distributable Cash for each calendar month ending prior to and
through December 31, 2009, and (b) tax liability distributions for the 2009
Fiscal Year, in each case pursuant to the LLC Agreement and in accordance with
each Seller’s respective Participating Percentage (as it existed just prior to
Closing), and the Buyer as Manager, will cause the Company to make such
distributions.

2

 

2



--------------------------------------------------------------------------------



 



ARTICLE II
CLOSING ACTIONS AND DELIVERIES

At the Closing, the Buyer and the Sellers shall take the following actions and
make the following deliveries:

2.1. Sellers shall deliver certificate(s) evidencing the Purchased Units duly
endorsed in blank or accompanied by duly executed assignments separate from
certificates;

2.2. Sellers shall each execute and deliver a non-foreign affidavit dated as of
the Closing sworn under penalty of perjury and in form and substance required
under the Treasury Regulation pursuant to Section 1445 of the Code stating that
such Seller is not a “Foreign Person” as defined in Section 1445 of the Code;
and

2.3. All other documents and instruments contemplated by this Agreement to be
delivered at the Closing shall be delivered.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLERS

Each Seller, severally and not jointly, hereby represents and warrants to Buyer
as of the Closing Date or, if a representation or warranty is made as of a
specified date, as of such date, as follows with respect to such Seller (but not
with respect to any other Seller):

3.1 Authority. Such Seller has the requisite power and authority, and if such
Seller is a trust, has the requisite trustee powers, to enter into this
Agreement and to carry out and perform its obligations under it.

3.2 Authorization. All action on the part of such Seller necessary for the
authorization, execution, delivery and performance by it of this Agreement and
the consummation of the transactions contemplated by it has been taken. This
Agreement (assuming due authorization, execution and delivery by the other
parties to it) constitutes the legal, valid and binding obligations of such
Seller, enforceable against it in accordance with its terms, except as limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other laws
of general application affecting enforcement of creditors’ rights and as limited
by general principles of equity that restrict the availability of specific
performance, injunctive relief or other equitable remedies.

3.3 Title to Units. Such Seller is the record and beneficial owner of the
Purchased Units set forth on Exhibit A opposite such Seller’s name, free and
clear of any claims, liens, security interests, pledges, charges or encumbrances
whatsoever. Such Seller has good and marketable title to the Purchased Units
transferred by it under this Agreement, and full right, power and authority to
sell such Purchased Units to Buyer as provided in this Agreement. Seller has not
granted any option or rights and is not a party to any other agreement that
requires (or upon the passage of time, the payment of money, or the occurrence
of any other event may require) such Seller to transfer any of the Purchased
Units to any Person other than Buyer as contemplated in this Agreement. Upon
consummation of the transactions contemplated by this Agreement, Buyer will
acquire good and marketable title to the Purchased Units transferred by such
Seller, free and clear of all claims, liens, security interests, pledges,
charges or encumbrances whatsoever other than those imposed by or through Buyer.

3

 

3



--------------------------------------------------------------------------------



 



3.4 No Violation. Neither the execution and delivery of this Agreement and
consummation of the transactions provided for in it, nor the fulfillment by such
Seller of the terms of this Agreement will (with or without notice or passage of
time or both): (a) violate any law, order, decree, rule or regulation of any
Governmental Authority (as defined below) applicable to Seller or (b) result in
the breach of any agreement, contract, instrument or other obligation of any
kind or nature by which Seller or its properties may be subject or bound. For
purposes of this Agreement, “Governmental Authority” means any (i) nation,
state, county, city, town, village, district, or other jurisdiction of any
nature, (ii) federal, state, local, municipal, foreign, or other government
entity, (iii) governmental or quasi-governmental authority of any nature
(including any governmental agency, branch, department, official, or other
entity and any court or other tribunal), or (iv) body exercising, or entitled or
purporting to exercise, any administrative, executive, judicial, legislative,
police, regulatory, or taxing authority or power of any nature.

3.5 Opportunity to Review. Such Seller has received and reviewed all information
that it has requested from Buyer and the Company regarding the business,
properties, condition (financial and otherwise) and prospects of the Company,
such Seller has had the opportunity to make inquiries of management and
representatives of the Company as to all such matters, and it has received
satisfactory responses to all such inquiries. In making its investment decision
to sell the Purchased Units, such Seller has relied on its own investigation and
acknowledges that Buyer has made no representations and warranties regarding the
Company or Buyer except as expressly provided in this Agreement. Such Seller
acknowledges that any future sales of equity in the Company could be at a
premium or a discount to the purchase price set forth in this Agreement and such
sales could occur at any time or not at all. Such Seller acknowledges that it
has been advised, and has had an opportunity, to consult with its own attorney
and tax advisor regarding the transaction contemplated by this Agreement.

3.6 Brokers and Finders. Neither such Seller nor any Person acting on its behalf
has incurred any obligation or liability, contingent or otherwise, for brokerage
or finders’ fees or agents’ commissions or other similar payment in connection
with this Agreement or the transactions contemplated by it.

3.7 No Consent Required. No consent, notification, approval, order or
authorization of, or declaration, filing or registration with, any Person or
Governmental Authority is required to be made or obtained by such Seller in
connection with the authorization, execution, delivery, performance or lawful
completion of this Agreement or the transactions contemplated by it.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to Seller as follows:

4.1 Organization and Standing. Buyer is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware. Buyer has the requisite legal and company power and authority to carry
on its business as it is now being conducted.

4

 

4



--------------------------------------------------------------------------------



 



4.2 Authority. Buyer has the requisite company power and authority to enter into
this Agreement and to carry out and perform its obligations under it.

4.3 Authorization. All company action on the part of Buyer and its equityholders
necessary for the authorization, execution, delivery and performance by Buyer of
this Agreement, and the consummation of the transactions contemplated by it, has
been taken. This Agreement constitutes the legal, valid and binding obligation
of Buyer, enforceable against it in accordance with its terms, except as limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other laws
of general application affecting enforcement of creditors’ rights and as limited
by general principles of equity that restrict the availability of specific
performance, injunctive relief or other equitable remedies.

4.4 No Violation. Neither the execution and delivery of this Agreement and the
consummation of the transactions provided for in it, nor the fulfillment by
Buyer of the terms of this Agreement will (with or without notice or passage of
time or both): (a) violate any law, order, decree, rule or regulation of any
Governmental Authority applicable to Buyer or (b) result in the breach of any
agreement, contract, instrument or other obligation of any kind or nature by
which Buyer or its properties may be subject or bound.

4.5 No Consent Required. No consent, notification, approval, order or
authorization of, or declaration, filing or registration with, any Person or
Governmental Authority is required to be made or obtained by Buyer in connection
with the authorization, execution, delivery, performance or lawful completion of
this Agreement or the transactions contemplated by it.

ARTICLE V
INDEMNIFICATION

5.1 Each Seller shall save, defend, indemnify and hold harmless Buyer and its
affiliates (including the Company), and its and their employees, officers,
managers, equityholders, representatives, agents, successors and assigns
(collectively, the “Buyer Parties”), from and against any and all losses,
liabilities, damages, penalties, fines, expenses, costs and attorneys’ fees
(collectively, “Damages”), which any Buyer Party may sustain or become subject
to as a result of or relating to any breach by such Seller of any representation
or warranty or covenant made by such Seller in this Agreement, such indemnity to
be on a several, not joint, basis.

5.2 Buyer shall save, defend, indemnify and hold harmless Sellers and their
affiliates, employees, officers, managers, equityholders, representatives,
agents, successors and assigns (collectively, the “Seller Parties,” and together
with the Buyer Parties, the “Indemnified Parties”), from and against any
Damages, which any Seller Party may sustain or become subject to as a result of
or relating to any breach by Buyer of any representation or warranty or warranty
made by Buyer in this Agreement.

5

 

5



--------------------------------------------------------------------------------



 



ARTICLE VI
MISCELLANEOUS

6.1 Interpretative Matters. Unless the context clearly otherwise requires,
(a) all references to Articles or Sections are to Articles and Sections
contained in this Agreement, (b) words in the singular or plural include the
singular and plural and pronouns stated in either the masculine, the feminine or
neuter gender shall include the masculine, feminine and neuter and (c) the use
of the word “including” in this Agreement shall be by way of example rather than
limitation. The subject headings of Articles and Sections of this Agreement are
included for convenience of reference only and shall not affect the construction
or interpretation of any of the provisions of this Agreement. All references
herein to “Dollars” or “$” are references to currency of the United States of
America. The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent, and no rule of strict
construction will be applied against any party.

6.2 Successors and Assigns. All covenants and agreements contained in this
Agreement by or on behalf of any of the parties will bind and inure to the
benefit of the respective successors and assigns of the parties, whether so
expressed or not.

6.3 Notices. Any notices, consents or other communication required or desired to
be sent or given under this Agreement by any of the parties shall in every case
be in writing and shall be deemed properly served if (a) delivered personally or
(b) delivered by a recognized overnight courier service, to the parties at the
addresses as set forth below or at such other addresses as may be furnished in
writing:

If to a Seller, to the address of such seller set forth on Exhibit A.

with a copy to (which shall not constitute notice):

Jaffe, Raitt, Heuer & Weiss, P.C.
27777 Franklin Road, Suite 2500
Southfield, Michigan 48034
Attn: William E. Sider

If to Buyer, to:

Dolan APC, LLC
c/o Dolan Media Company
222 South Ninth Street, Suite 2300
Minneapolis, Minnesota 55402
Attn: James P. Dolan

6

 

6



--------------------------------------------------------------------------------



 



6.4 Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement, and the performance of the obligations imposed
by this Agreement, shall be governed by the laws of the State of Michigan
without regard to any principles of conflicts of laws.

6.5 Third Parties. Nothing in this Agreement expressed or implied is intended or
shall be construed to confer upon or give to any Person, other than the parties
to this Agreement and their respective permitted successors and assigns and the
Indemnified Parties, any rights or remedies under or by reason of this
Agreement.

6.6 Further Assurances. Sellers shall execute such further documents, and
perform such further acts, as may be reasonably requested by Buyer in order to
evidence the transfer and convey all the Purchased Units to Buyer on the terms
contained herein, and to otherwise comply with the terms of this Agreement and
consummate the transactions contemplated by it. Sellers acknowledge and agree
that this Agreement and the terms of it, may be required to be filed or
disclosed pursuant to securities laws applicable to Buyer, DM or its Affiliates.

6.7 Entire Agreement. This Agreement constitutes the complete and entire
agreement of the parties concerning the matters referred to in it, and
supersedes all prior agreements and understandings, whether written or oral.

6.8 Amendment and Waiver. Any provision of this Agreement may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed, in
the case of an amendment, by each party to this Agreement, or in the case of a
waiver, by the party against whom the waiver is to be effective. No failure or
delay by any party in exercising any right, power or privilege under this
Agreement shall operate as a waiver of it nor shall any single or partial
exercise of it preclude any other or further exercise of it or the exercise of
any other right, power or privilege.

6.9 Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and such counterparts together shall constitute one instrument. This
Agreement, and any amendments to it, to the extent signed and delivered by means
of a facsimile machine or email of a PDF file, shall be treated in all manner
and respects as an original agreement and shall be considered to have the same
binding legal effect as if it were the original signed version of it delivered
in person. At the request of any party, any other party shall re-execute
original forms and deliver them to such requesting party. No party shall raise
the use of a facsimile machine or e-mail of a PDF file to deliver a signature or
the fact that any signature or agreement or instrument was transmitted or
communicated through the use of a facsimile machine or e-mail of a PDF file as a
defense to the formation or enforceability of a contract and each such party
forever waives any such defense.

[Signatures on the following page]



7

 

7



--------------------------------------------------------------------------------



 



The parties have executed this Agreement on the date first set forth above.

SELLERS:

/s/ David A. Trott                                         
DAVID A. TROTT

/s/ Ellen Coon                                              
ELLEN COON, TRUSTEE OF THE
ELLEN COON LIVING TRUST
U/A/D 9/9/98

/s/ Marcy J. Ford                                         
MARCY J. FORD, TRUSTEE OF THE
MARCY FORD REVOCABLE TRUST
U/A/D 7/12/04

/s/ William D. Meagher                               
WILLIAM D. MEAGHER, TRUSTEE OF
THE WILLIAM D. MEAGHER TRUST
U/A/D 8/24/07

/s/ Jeanne M. Kivi                                        
JEANNE M. KIVI, TRUSTEE OF THE
JEANNE M. KIVI TRUST U/A/D 8/24/07

BUYER:

DOLAN APC LLC

By: /s/ James P. Dolan                                
Print Name: James P. Dolan
Its: President


[Signatures continued on the following page]

 

8



--------------------------------------------------------------------------------



 



[Continuation of signature page to Common Unit Purchase Agreement]

DM:

DOLAN MEDIA COMPANY

By: /s/James P. Dolan                                   
Print Name: James P. Dolan
Its: Chairman, CEO and President


TROTT:

TROTT & TROTT, P.C.

By: /s/ David A. Trott                                   
Print Name: David A. Trott
Its: President



 

9



--------------------------------------------------------------------------------



 



EXHIBIT A

SELLER ALLOCATION

 

10



--------------------------------------------------------------------------------



 



EXHIBIT B

AMORTIZATION SCHEDULE FOR SECOND CASH PAYMENT

 

11